Case 0:19-cv-61663-WPD Document 13 Entered on FLSD Docket 09/24/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   Case No.: 0:19-CV-61663-RKA

  STACYE PETERSON,

         Plaintiff,

  v.

  I.C. SYSTEM INC,

        Defendant.
  __________________________________________/

                                     NOTICE OF MEDIATION

         Plaintiff STACYE PETERSON and Defendant I.C. SYSTEM INC. (collectively, the

  “Parties”) hereby advise this Court that the Parties have agreed upon the selection of Steven Jaffee,

  to mediate this matter. Mediation has been scheduled for Monday, February 03, 2019 at 2:00PM

  the Law Offices of Jibrael S. Hindi, 110 S.E. 6TH STREET, SUITE 1700, FORT

  LAUDERDALE, FLORIDA 33301.

         DATED: September 24, 2019
                                                            Respectfully Submitted,

                                                             /s/ Jibrael S. Hindi                     .
                                                            JIBRAEL S. HINDI, ESQ.
                                                            Florida Bar No.: 118259
                                                            E-mail:      jibrael@jibraellaw.com
                                                            THOMAS J. PATTI, ESQ.
                                                            Florida Bar No.: 118377
                                                            E-mail:      tom@jibraellaw.com
                                                            The Law Offices of Jibrael S. Hindi
                                                            110 SE 6th Street, Suite 1744
                                                            Fort Lauderdale, Florida 33301
                                                            Phone:       954-907-1136
                                                            Fax:         855-529-9540

                                                            COUNSEL FOR PLAINTIFF



                                              Page 1 of 2
Case 0:19-cv-61663-WPD Document 13 Entered on FLSD Docket 09/24/2019 Page 2 of 2




                                        CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on September 24, 2019, the foregoing was

  electronically filed with the Clerk of the Court using the CM/ECF system which will send a notice

  of electronic filing to all counsel of record.

                                                             /s/ Jibrael S. Hindi           .
                                                            JIBRAEL S. HINDI, ESQ.
                                                            Florida Bar No.: 118259




                                                   Page 2 of 2
